internal_revenue_service number release date index number ------------------------------------------------------- ------------------------ -------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-165132-04 date june -------------------------------------------------- -------------------------------------------------- ---------------------------------------------------------------- legend husband wife law firm partner partner company year year date date dollar_figurex dear -------------------------- ---------------------- -------------------------- ------------------------------ ---------------------- ---------------------- ------------------------------------------------------- ------- ------- ------------- ------------------------- ------------ according to the facts submitted on date partner of law firm met with this is in response to your authorized representative’s letter dated date submitted on your behalf requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a timely allocation of generation-skipping_transfer gst_exemption under sec_2642 of the internal_revenue_code husband concerning estate_planning matters and proposed the idea of creating trusts for the lifetime benefit of husband and wife’s children and their descendants partner informed husband and wife about the availability of the gst_exemption benefit of each of husband and wife’s four children husband transferred dollar_figurex to each trust husband and wife elected pursuant to sec_2513 to treat the gifts for federal estate_tax purposes as made one-half by each on date husband established four separate trusts trusts for the primary plr-165132-04 under the terms of each trust agreement each child of husband and wife is to receive the income from his or her separate trust during the child’s lifetime trustee is authorized to invade principal of a child’s trust for the child’s health and reasonable support upon the death of a child the child’s trust terminates and the principal and undistributed and accrued income is to then be paid over to husband’s descendants other than such child such child’s estate the creditors of such child or the creditors of such child’s estate outright or in further trust as the child appoints or in default of appointment to the child’s descendants per stirpes or if none to grantor’s descendants per stirpes reporting the year transfers to the trusts the tax group did not allocate husband and wife’s gst_exemption to the trusts on the year return husband and wife’s estate_planning partner discovered that husband’s gst_exemption had not been allocated on husband’s year gift_tax_return to the transfers to trusts skipping transfer gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2601 imposes a tax on every generation-skipping_transfer a generation- during a year meeting between husband and partner of law firm to review the tax group of company prepared husband and wife’s federal gift_tax returns sec_2631 provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the individual’s spouse then such gift shall be so treated for gst tax purposes sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 plr-165132-04 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin see notice_2001_50 2001_34_irb_189 in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly husband and wife are granted an extension of time of days from the date of this letter to allocate their available gst exemptions with respect to the year transfers to the four trusts the allocations will be effective as of date and the gift_tax value of the transfers to the trusts will be used in determining the inclusion_ratio with respect to each trust plr-165132-04 the allocations of gst_exemption for each of husband and wife should be made on supplemental form sec_709 reporting the date transfers in addition these returns must signify the appropriate consent to split-gift treatment under sec_2513 the supplemental form sec_709 are to be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosures sincerely _________________ heather maloy associate chief_counsel passthroughs and special industries copy for sec_6110 purposes copies of this letter cc
